Title: To Thomas Jefferson from Stephen Sayre, 22 March 1802
From: Sayre, Stephen
To: Jefferson, Thomas


            Sir
              Philadelphia 22d Mar: 1802
            I have lately wrote to the Secretary of State, requesting him to favour me with a reply, so far, as to releive me from doubt & anxiety; whether I may, or may not depend on the justice, or friendship of administration—I require no reasons, or apology—let him but inform me, that he can find others more deserving, & better qualified for any office in his department, & I shall then know what steps to take—and tho I shall feel the ingratitude, & injustice of my country in silent mortification, you will find me, to bear it with a dignity worthy a better fate–
            I have, in a former letter, stated to him my very unfortunate situation; being at the mercy of a creditor, for upwards of £400. Sterling, expended while in actual, and I may say, profitable service of my country—I mean for my country—the agent is unwilling; but must execute his orders, requiring him, to demand payment of me, whether Congress may, or may not, enable me to do it—I expect him every hour from New York, to put his orders in full force.
            I therefore ask it, as a boon, to be inform’d, whether I may depend on the patronage of the Government, to prevent my ruin. I could make arrangements, if aided to pay by instalments out of my yearly income—for I am habituated to frugality.
            I trust you will not be offended, when I thus press upon your humanity, to consider my critical situation, my past conduct, my immence losses, & unexampled sufferings—Will you condescend to read my last note to Mr Madison consult with him, & order him to write, decidedly—
            
            Do you Sir, require proofs of my losses? Can it be a matter of doubt in your mind, whether my persecution in England was of great magnitude? Have my enemies succeeded in perverting facts so far as to make it questionable, whether those losses arose from private mismanagement, or were consequent on the irresistable tyranny of the British Government—so far as the people of England could express their opinions of that event, they condemned their own government, in my justification.
            I have had the satisfaction, within these few days, to find many of that nation do not forget the national injuries done me there—for, in consequence of proposals to establish another bank, in this city, they voluntarily offer’d me all their support, & interest to make me the president of it—it is doubtful whether a charter will be granted—and if it is, I do not mean to degrade my friends by its acceptance, under the situation I am now in—from what I can judge, those democratic characters, who have taken the lead, in this project, are resolved to have a bank with, or without one—if I was assured of support from the administration, so that I might get time to settle this demand, the subscribers would, unanimously, vote me into the presidency—in that case, I would, by choice relinquish any offer you please to make me, because the business of a bank is familiar to me, & because I like this city as a place of residence.
            Let me be offer’d the government of the western territory, and you would see Congress disposed to pay my demands—and I appeal to your understanding—as to the ground of my demands—The Secretary of State Reports they ought to be paid—a Committee of the House, have confirm’d that Report: & Congress, on the 9th of feb: 1799, voted payment—48. agt. 21—
            If I was in any shape brought into the sunshine of executive favour, the rays of light would shed their influence on the fairness of my claims.
            —kept in the back ground, & under increasing weight of forgetfulness, and the aversion, that seems natural to all men, to pay old debts my hopes are feeble indeed—It is my intention to abandon the pursuit, unless, protected by the good will of administration. Be kind enough Sir, not to impute it to vanity, or ambition, when I look to any thing so elevated as a government.
            It is little more than illustrious exile—Can you find any other man, better qualified, by experience of the world, by social habits, by unalterable principles, leading to peace, harmony, & conciliation, who would thank you for the privilege of ruling over the uncultivated regions of the west? Permit me to assure you, that if an accession of wealthy Europeans can be deem’d beneficial to a new state, I know many, who would be induced, to purchase, & send their sons to settle in it—
            If you do me the honor of reading my last letter to Mr Madison, you will, find many conjectures, as to what could have been the cause, hetherto, of my being so long kept in suspence, as to your will & intentions towards me—if I could discover the cause, I am confident, I could remove it—has your Secretary a list of characters ready to fill the succession, who are immaculate, & exalted above the reach of abuse? You know, well, that you do not deserve it—yet not a man in the history of nations has ever had so much of it!
            As to myself—I wish for nothing so much as to be compel’d into the propriety of proving my character, unspotted.
            To bring my case before the public without a necessity, would do me injury—nor can I do you so much injustice as to suppose you can be deter’d from serving those who have, by zeal, & activity, openly opposed the enemies of our country,—to neglect such men would be to desert the principles you are known to love—
            —you may pity the returning prodigal—but must not forget that thy other son deserves all thou cans’t give him—
            I am most respectfully, Yours &c &c
            Stephen Sayre
          